226 F.3d 1249 (11th Cir. 2000)
ANDREA D. LEE, Plaintiff-Appellee- Cross-Appellant,v.GTE FLORIDA, INC.,  Defendant-Appellant- Cross-Appellee.
No. 98-3380
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
September 13, 2000

[Copyrighted Material Omitted]
Appeals from the United States District Court for the Middle District of Florida
D. C. Docket No. 95-01544-CV-T-17(B)
Before EDMONDSON and MARCUS, Circuit Judges, and HANCOCK*, District Judge.
PER CURIAM:


1
Defendant GTE Florida appeals from the district court's denial of its Rule 50(b)  motion for judgment as a matter of law as to Plaintiff Andrea Lee's Title VII  sex discrimination claim. Lee cross-appeals the district court's reversal of the  jury's punitive damages award and its award of only two years of front pay.  Because the evidence Lee presented at trial to prove pretext was not legally  sufficient to support a jury verdict in her favor, the district court erred in  denying GTE's motion for judgment as a matter of law and we reverse. In light of  this ruling, the cross appeal is moot.

I.

2
On September 18, 1995, Lee sued GTE alleging sex discrimination under Title VII  and Florida law arising out of a failure to promote, retaliatory termination  under Title VII and the ADEA, and a violation of ERISA. After the magistrate  judge granted GTE's motion for partial summary judgment, Lee's only remaining  cause of action was whether she was denied a promotion to the position of  Manager-Real Estate Services because of her sex and/or age.


3
This matter was tried before a jury in December 1997. Immediately after Lee  rested her case, GTE moved for judgment as a matter of law pursuant to Fed. R.  Civ. Pro. 50(a). The court denied the motion. Thereafter, GTE rested without  calling any witnesses, again renewing its Motion for Judgment as a Matter of  Law. The court again denied the motion but observed that Lee's evidence was  "paper thin." The jury returned a verdict finding intentional sex discrimination  and awarded Lee back pay, including pension benefits and punitive damages. But  the jury found for GTE on Lee's ADEA claim.


4
Soon thereafter, GTE renewed its Motion for Judgment as a Matter of Law or, in  the Alternative, a New Trial, and on April 3, 1998, the court granted in part  and denied in part the motion. The court upheld the jury's verdict on Lee's sex  discrimination claim, as well as the award of back pay, including pension  benefits. However, it reversed the jury's award of punitive damages. The court  entered judgment for Lee in the amount of $216,000. Later, the court added an  award for front pay, in the amount of $98,647, and for attorney's fees and costs  in the amount of $100,000. The total amount awarded to Lee was $414, 647.

II.

5
The facts of this case are straightforward. Andrea Lee was first hired by GTE as  an operator in Tampa, Florida, in June 1970. In December 1970 she was promoted  to a facilities clerk position, and in December 1972 she was again promoted to  an engineer position in GTE's Real Estate Division in Tampa. Lee's engineering  position carried a salary level of "4." In January 1980 Lee was promoted to a  senior engineering position in GTE's Real Estate Services at a salary level of  "5." Lee held this position until November 6, 1994, when her job was eliminated  as a result of a reduction in force.


6
In the early 1990s GTE implemented a reduction in force plan called Process  Reengineering. As a result of the reengineering, many positions were either  eliminated or consolidated into other positions. Lee's position of Engineer-Real  Estate was eliminated and six other individuals who held the same position in  other parts of the country also lost their jobs.


7
As part of the company reorganization, Tom Shaffer, a member of the Process  Reengineering task force, created three new positions with the title of  Manager-Real Estate Services. Shaffer divided the country into three equal  zones, making one position responsible for the Western U.S., the second position  responsible for the Central U.S., and the third position, located in Tampa,  responsible for the Eastern U.S.


8
Employees whose jobs were to be eliminated because of the reengineering process  were given an opportunity to apply for other positions within GTE. In March  1994, Lee applied for the Manager-Real Estate Services position that was  responsible for the Eastern U.S.1 In order to fill the Manager-Real Estate  Services positions, Shaffer created a Position Questionnaire. The Questionnaire  described the experience and qualifications relevant for the position, in  descending order of importance: 1) managerial experience; 2) strategic planning  experience; 3) a Bachelor's degree in business or engineering; and 4) commercial  real estate experience.


9
Shaffer interviewed Andrea Lee, along with several other candidates, for the  Manager-Real Estate Services East position. During Lee's interview, Shaffer told  her not to discuss her background and qualifications because he already knew  them. According to Lee, Shaffer also expressed concern about any employee making  a salary level jump from a level "5" (the level which Lee held) to a level "9"  (the new level established for the Manager-Real Estate position). Shaffer said  that he had never promoted anyone four salary levels at one time and that he had  never promoted someone to a level "9" position with no supervisory experience.  Shaffer also told Lee that her real estate experience was a low priority to him  since that function was going to be outsourced.


10
Neither Lee nor her immediate supervisor, Bob Atteberry, who also applied for  the position, were selected for the position. Shaffer testified that he  ultimately chose Colin Hines because Shaffer believed Hines was more qualified  than Lee (and the other candidates).


11
After Lee was informed that she was not selected for the new position, she  complained to Nancy Dinkel, a GTE Employee Relations Manager. GTE commenced an  internal investigation, but concluded that there had been no discrimination in  the selection process.


12
As part of the investigatory process, Schaffer was requested to write a letter  summarizing the reasons why he selected Hines over Lee. In his letter, Schaffer  stated that he chose Hines over Lee because he felt that Hines's background,  experience, knowledge, and education gave him an advantage over Lee based on  four primary criteria: strategic planning, proven managerial ability, education,  and real estate experience. Schaffer acknowledged that Lee had more real estate  experience, but opined that Hines possessed stronger qualifications in the three  other areas. Schaffer wrote that Hines held a Bachelor's degree, a GTE Associate  Technical degree, and an Associate Management degree, while Lee only held a high  school degree.


13
At trial, Lee called numerous witnesses, all of whom testified that she was  extremely competent in real estate transactions. None of these witnesses  testified that they ever heard Schaffer act or speak in a discriminatory manner.

III.

14
We review the district court's denial of defendant's motion for judgment as a  matter of law de novo, applying the same standards used by the district court.  See Tidwell v. Carter Prods., 135 F.3d 1422, 1425 (11th Cir. 1998). "Those  standards require the consideration of `whether the evidence presents a  sufficient disagreement to require submission to a jury or whether it is so  one-sided that one party must prevail as a matter of law.'" Id. (quoting  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S. Ct. 2505, 2512, 91 L. Ed. 2d 202 (1986)).


15
To establish a prima facie case of Title VII sex discrimination in a promotional  decision, a plaintiff must prove: (1) that she is a member of a protected  minority; (2) that she was qualified and applied for the promotion; (3) that she  was rejected despite these qualifications; and (4) other equally or less  qualified employees who are not members of the protected minority were promoted.  See Taylor v. Runyon, 175 F.3d 861, 866 (11th Cir. 1999). Once the plaintiff has  established a prima facie case of discrimination, the burden shifts to the  employer to articulate some legitimate, nondiscriminatory reason for the  employee's rejection. See id. If the employer meets this burden of production,  the plaintiff must then establish that the defendant's proffered reasons for the  employee's rejection were pretextual. See id. at 867.


16
In a failure to promote case, a plaintiff cannot prove pretext by simply showing  that she was better qualified than the individual who received the position that  she wanted. A plaintiff must show not merely that the defendant's employment  decisions were mistaken but that they were in fact motivated by sex. See  Alexander v. Fulton County, 207 F.3d 1303, 1339 (11th Cir. 2000). We have  explained that "a plaintiff may not establish that an employer's proffered  reason is pretextual merely by questioning the wisdom of the employer's reasons,  at least not where . . . the reason is one that might motivate a reasonable  employer." Combs v. Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir. 1997),  cert. denied, sub nom., Combs v. Meadowcraft Co., 522 U.S. 1045, 118 S. Ct. 685,  139 L. Ed. 2d 632 (1998); see also Damon v. Fleming Supermarkets of Florida,  Inc., 196 F.3d 1354, 1361 (11th Cir. 1999), cert. denied, U.S., 120 S. Ct. 1962, 146 L.Ed.2d. 793 (2000) (emphasizing that courts "are not in the business  of adjudging whether employment decisions are prudent or fair. Instead our sole  concern is whether unlawful discriminatory animus motivates a challenged  employment decision."); Deines v. Texas Dept. of Protective and Regulatory  Servs., 164 F.3d 277, 281 (5th Cir. 1999) (explaining that "it is not the  function of the jury to scrutinize the employer's judgment as to who is best  qualified to fill the position . . . . The single issue for the trier of fact is  whether the employer's selection of a particular applicant over the plaintiff  was motivated by discrimination .")


17
Nevertheless, evidence showing an employer hired a less qualified applicant over the plaintiff may be probative of whether the employer's proffered reason for not promoting the  plaintiff was pretextual.  See Alexander, 207 F.3d at 1340; see also Walker v. Mortham, 158 F.3d 1177, 1190 (11th Cir. 1998), cert. denied, U.S., 120 S. Ct. 39, 145 L. Ed. 2d 36 (1999)("`The fact that a court may think that the employer misjudged the qualifications of the applicants does not in itself expose him to Title VII liability, although this may be probative of whether the employer's reasons are pretexts for discrimination'") (quoting Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 258-59, 101 S. Ct. 1089, 1096-97, 67 L. Ed. 2d 207 (1981)); see also Taylor, 175 F.3d at 868 (stating that evidence of plaintiff's superior experience "would permit a jury to disbelieve" that the employer actually relied on the chosen candidate's experience when it promoted him).


18
Other circuits have more clearly articulated the evidentiary burden a plaintiff  must meet in order to prove pretext by showing she was substantially more  qualified than the person promoted. See Fulton County, 207 F.3d at 1340. In  Deines, for example, the Fifth Circuit affirmed the district court's instruction  to the jury stating that "disparities in qualifications are not enough in and of  themselves to demonstrate discriminatory intent unless those disparities are so  apparent as virtually to jump off the page and slap you in the face." 164 F.3d  at 280. The court explained that the phrase


19
"jump off the page and slap [you] in the face" . . . should be understood to  mean that disparities in qualifications must be of such weight and  significance that no reasonable person, in the exercise of impartial judgment,  could have chosen the candidate selected over the plaintiff for the job in  question. This evidentiary standard does not alter the plaintiff's evidentiary  burden to prove the fact of intentional discrimination by a preponderance of  the evidence. Instead, the standard only describes the character of this  particular type of evidence that will be probative of that ultimate fact.


20
Id. at 280-81.


21
The Tenth Circuit in Simms v. Oklahoma ex rel. Department of Mental Health and  Substance Abuse Services, 165 F.3d 1321 (10th Cir.), cert. denied, U.S, 120 S. Ct. 53, 145 L. Ed. 2d 46 (1999), articulated a similar evidentiary burden for  proving pretext. The court explained that "an employee's own opinions about his  . . . qualifications [do not] give rise to a material factual dispute. . . .  When two candidates are equally qualified in that they both possess the  objective qualifications for the position and neither is clearly better  qualified, it is within the employer's discretion to choose among them so long  as the decision is not based on unlawful criteria." Id. at 1329-30 (internal  quotations and citations omitted). The court emphasized that its "role is to  prevent unlawful hiring practices, not to act as a `super personnel department'  that second-guesses employers' business judgments." Id. at 1330.


22
Shaffer testified that he hired Hines instead of the plaintiff Lee because, in  his judgment, Hines was better qualified with respect to three of the four  criteria listed in the Position Questionnaire. According to Schaffer, Hines had  more managerial experience, more strategic planning experience, and had a  Bachelor's degree in Building Construction from Virginia Polytechnic Institute,  the equivalent of an Engineering degree.


23
Indeed, the evidence is undisputed that Hines had strong managerial skills, that  he had direct supervisory responsibility for over 25 employees since 1982, that  his experience included the supervision of three safety administrators and one  clerk in his Loss Prevention Management position, and that he had occasion to  manage six planners, a secretary, and a contract drafter when he held the  position of Section Manager-Exchange Planning. In contrast, Lee never managed  any GTE management level employees.


24
Moreover, the evidence is likewise undisputed that Hines had substantial  experience in strategic planning dating back to 1978, when he became a Senior  Outside Plant Engineer. In Hines's last position prior to his selection for the  Manager-Real Estate Services position, he was responsible for the planning  efforts in coastal Florida for a telephone switching network valued at more than  $500 million.


25
As for the third qualification identified by Shaffer in the job description--a  preference for someone with a Bachelor's degree in business or engineering--it  is undisputed that Hines had a bachelor's degree, whereas Lee finished two years  of school at Hillsborough Community College obtaining an equivalent to an  Associate of Arts degree in real estate.


26
Lee argues, nevertheless, that Shaffer's stated reason for denying her the  promotion was pretextual because in her opinion she was more qualified than  Hines. On this record, however, the evidence is insufficient to raise a genuine  issue of fact regarding whether GTE's stated reason for promoting Hines instead  of her is pretextual. None of Lee's proffered evidence established that she was  more qualified than Hines, let alone so clearly more qualified for the position  than Hines that a reasonable juror could infer discriminatory intent from the  comparison. See Fulton County, 207 F.3d at 1340; Deines, 164 F.3d at 280-81;  Simms, 165 F.3d 1329-30. Indeed, the evidence establishes that, of the four  stated criteria in the position questionnaire, Lee was clearly more qualified  that Hines in only one -- that of commercial real estate experience. Further,  GTE never disputed that Lee had more real estate experience than Hines, but said  that real estate experience was the least important of the four criteria because  the real estate function of the position had been outsourced. As for the first  two criteria in the position questionnaire-- managerial skills and strategic  planning experience--the evidence established at most that the candidates were  equally qualified. As for the preference for a Bachelor's degree, Hines was  decidedly more qualified than Lee.


27
Quite simply, this evidence does not rise to the level of proof that is required  when an employee attempts to prove pretext by showing she was substantially more  qualified than the person promoted. Since Lee's evidence at trial fell far short  of establishing that she was clearly more qualified for the position than Hines,  Lee did not meet her burden of establishing that Shaffer's proffered reason for  denying her the promotion was a pretext for gender discrimination.2


28
Lee did not present sufficient evidence at trial to support the jury's finding  that Shaffer's proffered reason for denying her the promotion was a pretext for  sex discrimination. Accordingly, we REVERSE the court's denial of GTE's motion  for judgment as a matter of law, and remand for the district court to enter  judgment in GTE's favor.


29
REVERSED AND REMANDED.



NOTES


*
 Honorable James H. Hancock, U.S. District Judge for the Northern District of  Alabama, sitting by designation.


1
 Lee indicated she was not willing to move from Tampa, and therefore applied only  for the Manager-Real Estate Services East position.


2
 Lee also argues that several other pieces of evidence support her position.  First, Lee points to the fact that Shaffer, in his letter in response to the GTE  investigation, changed the importance of the criteria he used in the selection  process so that strategic planning became the most important of the four  criteria. Lee claims that this shift in priorities was made after Shaffer hired  Hines, to more closely tailor the criteria to Hines's qualifications. This  evidence is not, however, significantly probative of pretext. See Nichols v.  Lewis Grocer, 138 F.3d 563, 568 (5th Cir. 1998) (finding unpersuasive  plaintiff's argument that the fact that the employer had changed the importance  of the criteria used in the selection process established pretext, because  "[t]he promotion decision is a dynamic one, and the relative importance placed  on various selection criteria cannot be expected to remain fixed and  unyielding.")
In addition, Lee claims that Shaffer's letter is evidence of pretext because in  it "Schaffer played up Hines's qualifications, experience, and background while  at the same time he down played Lee's qualifications, experience, and  background." However, while Lee may have believed that Shaffer was mistaken in  not giving greater weight to her educational experience, we have held that "a  plaintiff may not establish that an employer's proffered reason is pretextual  merely by questioning the wisdom of the employer's reason . . . ." Combs, 106 F.3d at 1543.
Next, Lee claims that the fact that she was treated differently from the other  applicants during her interview is proof of pretext. Specifically, she testified  that she was treated differently because she was not allowed to discuss her  background and qualifications during the interview whereas the other applicants  were allowed to do so. However, Lee conceded that Shaffer already knew her  background and qualifications, a fact that undercuts any reasonable inference of  pretext.
Lee also attempts to establish pretext by testifying that she was treated  differently from Hines because Hines and Schaffer golfed together, and had once  met privately for dinner in Tampa before the position was posted, to discuss  Hines's interest in managing the real estate department. However, Shaffer did  post the position, created a Position Questionnaire establishing objective  criteria for the position, and interviewed a number of candidates, including  Lee, before deciding on Hines. These actions rebut any reasonable inference of  pretext that could otherwise be drawn from any relationship between Hines and  Shaffer.
Lee also relies on the fact that Shaffer expressed concern during her interview  about promoting an employee four management pay levels as evidence of pretext.  Lee claims that since she had previously been promoted four pay levels,  Shaffer's statement that he had never promoted anyone four pay levels indicated  pretext. Lee mischaracterizes Shaffer's testimony. First, in the promotion where  Lee was promoted four pay levels, she was not promoted four management pay  levels, as would have been the case if she was promoted to the Manager-Real  Estate Services position. Second, Shaffer testified only that it would be rare  for someone to be promoted four management pay levels, and that he, personally,  had never done it, a point in no way rebutted by Lee.
Finally, Lee attempts to show pretext by arguing that Shaffer had a poor history  of promoting women, and, more specifically, that he did not offer a single Real  Estate Services position (of the four total) to a female. Neither of these  claims, however, is sufficient to raise a genuine issue regarding pretext.  First, Lee's claim that Shaffer had a poor history of promoting women is too  generalized to have any statistical significance. She claims that Shaffer only  promoted a total of four women into management positions and only hired two  women into staff positions. Notably, however, Lee does not tell us how many  people Shaffer promoted in total and she provides no evidence as to relative  qualifications. Lee also claims that although "the applicant list" for the seven  management positions that Shaffer had to fill when he reorganized the company  contained "a significant number of females," Shaffer filled all seven spots with  men. Again, this data is statistically meaningless, because Lee has provided no  specific context against which to measure these brief facts.
Lee also attempts to use as evidence of pretext the fact that Shaffer ultimately  hired no women for the Real Estate Services position. However, this argument is  wholly misleading, because Shaffer originally offered the Central Position to a  woman, Janeen Travillyan, but she turned it down.